                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Immanuel Lee,

              Plaintiff,                                        Case No. 1:17cv705

       v.                                                       Judge Michael R. Barrett

Samsung Electronic Inc.,

              Defendant.

                                          ORDER

       This matter is before the Court upon this Court’s Order to Show Cause (Doc. 21)

and Defendant Samsung Electronics America, Inc.’s Motion to Dismiss (Doc. 20).

       This Court held a status conference on September 19, 2018. Plaintiff—who is

now proceeding pro se in this matter—failed to appear for the conference. On October

24, 2018, this Court issued a Show Cause Order why this matter should not be

dismissed for failure to prosecute. Plaintiff was notified that the failure to respond to the

Show Cause Order may result in dismissal of this case. To date, Plaintiff has not

responded.

       In its Motion to Dismiss, Defendant seeks involuntary dismissal of Plaintiff’s

entire action pursuant to Federal Rule of Civil Procedure 41(b).           Plaintiff has not

responded to Defendant’s motion.

       “It is well settled that a district court has the authority to dismiss sua sponte a

lawsuit for failure to prosecute.” Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir.

2013) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 8 L.Ed.2d

734 (1962); Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980)).
       Accordingly, based on Plaintiff’s failure to prosecute and respond to this Court’s

Show Cause Order, Plaintiff’s Complaint is DISMISSED with PREJUDICE; and

Defendant Samsung Electronics America, Inc.’s Motion to Dismiss (Doc. 20) is

GRANTED. This matter shall be CLOSED and TERMINATED from the active docket of

this Court.

       IT IS SO ORDERED.

                                                   /s/ Michael R. Barrett
                                               JUDGE MICHAEL R. BARRETT
